Order, Supreme Court, New York County (Daniel E FitzGerald, J), entered April 19, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing various risk factors bearing a sufficient total point score to support a level three sex offender adjudication, and we reject defendant’s arguments concerning the specific risk factors at issue. The court properly declined to reduce defendant’s status to level two on the basis of his postrelease conduct (see People v Guaman, 8 AD3d 545 [2004]). Defendant’s challenge to the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders (see Correction Law § 168-/ [5]) is unavailing (see People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]; see also People v Bligen, 33 AD3d 489 [2006] [decided herewith]).
*509We have considered and rejected defendant’s remaining claims. Concur—Tom, J.E, Andrias, Friedman, Marlow and Gonzalez, JJ.